Case 12-32504        Doc 101      Filed 02/11/19 Entered 02/11/19 16:39:03              Desc       Page
                                               1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 32504
         Eugene Richardson
         Patsy Richardson
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/16/2012.

         2) The plan was confirmed on 12/13/2012.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/13/2012, 04/04/2013, 05/01/2014, 04/23/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/08/2017.

         5) The case was Completed on 01/30/2018.

         6) Number of months from filing to last payment: 66.

         7) Number of months case was pending: 78.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $54,093.63.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-32504              Doc 101    Filed 02/11/19 Entered 02/11/19 16:39:03                      Desc       Page
                                                   2 of 3



Receipts:

           Total paid by or on behalf of the debtor               $23,711.14
           Less amount refunded to debtor                            $166.97

NET RECEIPTS:                                                                                        $23,544.17


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $3,500.00
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                             $944.17
    Other                                                                         $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,444.17

Attorney fees paid and disclosed by debtor:                         $0.00


Scheduled Creditors:
Creditor                                           Claim         Claim            Claim        Principal      Int.
Name                                     Class   Scheduled      Asserted         Allowed         Paid         Paid
Bank Of America N A                  Unsecured     27,800.00     27,937.01        27,937.01       6,320.47     148.23
Becket & Lee                         Unsecured          32.00         32.64            32.64           7.38       0.54
BMO Harris Bank                      Unsecured         102.00           NA               NA            0.00       0.00
Credit Union 1                       Unsecured      4,271.00       3,581.13         3,581.13        810.19      19.31
HSBC/Best Buy                        Unsecured         511.00           NA               NA            0.00       0.00
Lou Harris                           Unsecured         562.00           NA               NA            0.00       0.00
NBGL-Carsons                         Unsecured      1,960.00            NA               NA            0.00       0.00
Nco / Inovision-Medclr               Unsecured          98.00           NA               NA            0.00       0.00
Northwest Collectors                 Unsecured         139.00           NA               NA            0.00       0.00
Peoples Energy Corp                  Unsecured      1,956.00            NA               NA            0.00       0.00
Peoples Energy Corp                  Unsecured            NA         865.88           865.88        195.90        4.54
Portfolio Recovery Associates        Unsecured            NA       3,044.56         3,044.56        688.80      15.26
Portfolio Recovery Associates        Unsecured     33,441.00     24,150.53        24,150.53       5,463.82     128.13
Select Portfolio Servicing Inc       Secured        4,995.92         212.01           212.01        212.01        0.00
Select Portfolio Servicing Inc       Secured      205,000.00    244,882.56       244,882.56            0.00       0.00
US Bank Trust NA                     Secured      214,000.00    114,889.53       109,901.46            0.00       0.00
US Bank Trust NA                     Secured        4,988.07       4,988.07         4,988.07      4,988.07        0.00
Wells Fargo Bank                     Unsecured            NA         420.59           420.59          95.15       2.20
Wells Fargo Bank NA                  Secured       23,968.00     23,824.13        23,824.13            0.00       0.00
Wells Fargo Financial                Unsecured         562.00           NA               NA            0.00       0.00
WFFNB                                Unsecured      1,753.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-32504        Doc 101       Filed 02/11/19 Entered 02/11/19 16:39:03                Desc      Page
                                                3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $378,608.15              $0.00              $0.00
       Mortgage Arrearage                                 $5,200.08          $5,200.08              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $383,808.23          $5,200.08              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $60,032.34         $13,581.71            $318.21


Disbursements:

         Expenses of Administration                             $4,444.17
         Disbursements to Creditors                            $19,100.00

TOTAL DISBURSEMENTS :                                                                      $23,544.17


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
